DETAILED ACTION
This final action is in response to the amendment filed on 18 May 2021.
Status of Claims
Claims 1-3 and 5-19 are pending.
Claims 1-3 and 5-19 were amended.
Claims 4 and 20 were cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 1, 3, 4, 6, 9, 11, 13, 15, 18, and 20 were previously objected to because of informalities. Applicant has successfully addressed these issues in the amendment filed on 18 May 2021. Accordingly, the objections to the claims have been withdrawn.
However, as amended:
Claim 11 is objected to because of the following informalities:  
in line 27, the phrase “and opposing second body end” should read “an opposing second body end”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-20 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 18 May 2021. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
However, as amended:
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 6, 14, 15, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of claims 5, 14, and 19 recite only limitations which are redundant to those already recited in amended claims 1, 11, and 18, respectively. In other words, claims 5, 14, and 19 fail to further limit the subject matter of the claims upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Please note that claims 6 and 15 are rejected due to their dependency on claims 5 and 14, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-3, 5-8, and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Riedmayr et al. (US 20120161456), herein referred to as Riedmayr, in view of Dziurdzia et al. (US 8646816), herein referred to as Dziurdzia.
Regarding claim 1, Riedmayr discloses a vehicle (see paragraph 0048) comprising: a vehicle body (forming the “vehicle interior space”; see paragraph 0033) defining a compartment (the space inherently covered by the engine hood; see paragraph 0049); a hood panel (“engine hood”; see paragraph 0049) adjustably mounted to the vehicle body and at least partially covering the compartment (see at least paragraphs 0078-0080), the hood panel including a striker (S); and a latching mechanism (see fig 1) releasably engaging the striker (see figs 2-5) and moveable between a latched position (see fig 2) in which the hood panel is secured in a closed position relative to the vehicle body and at least one of a first unlatched position (see fig 3) and a second unlatched position (see fig 4) to thereby allow adjustment of the hood panel relative to the vehicle body, the latching mechanism including: a housing (10a, 10b) securable to the vehicle body (see paragraph 0049) and having a first side (10a), a second side (10b) opposite the first side (see fig 1) and at least one cam surface (surface forming V-shaped slot into which striker S is inserted; see figs 1 & 2) formed in the housing; a fork bolt (20) adjustably connected to the second side (via 22; see fig 1) and movable between a locked position (see fig 2) in which the fork bolt releasably secures the striker to fasten the hood panel to the vehicle body (see paragraph 0053) and an unlocked position (see fig 3) in which the striker is adjustable relative to the housing (see fig 3 & paragraph 0058); a component (40) pivotably connected to the second side (via 42; see fig 2) and configured to move the fork bolt from the locked position to the unlocked position (see paragraphs 0055-0056); a latch (30) adjustably connected to the first side 

Riedmayr does not disclose wherein the engaged portion of the latch is a pin. 

Dziurdzia, however, discloses that it is known in the art for a latch member (6) of a hood latching mechanism (see fig 1) to include a pin (21) extending from the body of the latch member (see fig 2), wherein the pin is received by a recess (recess which accepts 21 in fig 6) in a memory lever (4) to releasably secure the latch member in an unlatched position (see fig 1; col 2, lines 11-19; and col 4, lines 25-32). The purpose for including the pin is to provide secure and reliable means by which the latch member can be maintained in an open position. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 2, Riedmayr (in view of Dziurdzia) discloses the vehicle of claim 1, wherein the body of the cancel lever further comprises an upper surface (i.e., upper surface of Riedmayr 73) received within and engaging the memory lever (see Riedmayr paragraph 0065) and a lower surface (i.e., lower surface of Riedmayr 71) engaging the striker when the latching mechanism is in the first unlatched position (see Riedmayr fig 3).
Regarding claim 3, Riedmayr (in view of Dziurdzia) discloses the vehicle of claim 1, wherein the central section includes a pivot pin (Riedmayr 81) to selectively adjust the memory lever relative to the housing (compare Riedmayr figs 2 and 3).
Regarding claim 5, Riedmayr (in view of Dziurdzia) discloses the vehicle of claim 3, wherein the first end portion is adjustably connected to the second body end (note that Riedmayr 73 and the second body end of Riedmayr 60, 60a are rotatable relative to each other and that Riedmayr 73 is connected either directly or indirectly to all parts of the memory lever).
Regarding claim 6, Riedmayr (in view of Dziurdzia) discloses the vehicle of claim 5, wherein the cancel lever causes the memory lever to adjust relative to the housing to release the pin to move the latch so that the latching mechanism moves from the second unlatched position to the latched position in response to the striker engaging the cancel lever as the striker is moved toward the fork bolt in the latching mechanism (see Riedmayr paragraphs 0080-0084).
Regarding claim 7, Riedmayr (in view of Dziurdzia) discloses the vehicle of claim 1, wherein the fork bolt further comprises a channel (Riedmayr 23) sized to receive and secure the striker when the latching mechanism is in the latched position to fasten the hood panel to the vehicle body (see Riedmayr fig 2).
Regarding claim 8, Riedmayr (in view of Dziurdzia) discloses the vehicle of claim 7, wherein the primary catch portion of the latch cooperates with the channel of the fork bolt when the latching mechanism is in the latched position to fasten the hood panel to the vehicle body (see Riedmayr fig 2).
Regarding claim 10, Riedmayr (in view of Dziurdzia) discloses the vehicle of claim 1, wherein the latching mechanism further comprises a first biasing member configured to apply a force to selectively preload the latch to facilitate closure of the compartment when the latching mechanism is in the latched position and preload the secondary catch portion to limit the position of the hood panel when the latching mechanism is in the first unlatched position (see Riedmayr paragraph 0054).
Claim 11 is rejected as applied to claim 1 above.
Claim 12 is rejected as applied to claim 2 above.
Claim 13 is rejected as applied to claim 3 above.
Claim 14 is rejected as applied to claim 5 above.
Claim 15 is rejected as applied to claim 6 above.
Claim 16 is rejected as applied to claim 7 above.
Claim 17 is rejected as applied to claim 8 above.
Claim 18 is rejected as applied to claims 1, 2, 3, and 6 above.
Claim 19 is rejected as applied to claim 5 above.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Riedmayr et al. (US 20120161456), herein referred to as Riedmayr, in view of Dziurdzia et al. (US 8646816), herein referred to as Dziurdzia, and in further view of Palvölgyi (US 4936611).
Regarding claim 9, Riedmayr (in view of Dziurdzia) discloses the vehicle of claim 1, wherein the latching mechanism further comprises a limiter (Riedmayr 34) and a slot (Riedmayr 26), wherein 

Riedmayr does not disclose the slot being formed in the body of the latch.

Palvölgyi, however, discloses that it is known in the art for a latching mechanism (see fig 1) similar to that taught by Riedmayr to include a limiter (107) and a slot (105) formed in the body of a latch (50), wherein the slot cooperates with the limiter to define a range of travel of the latch (compare figs 1 & 2) from a first unlatched position (see fig 1) to a second unlatched position (see fig 2). The purpose for including the slot in the body of the latch is to achieve the known and expected result of limiting rotational movement of the latch. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the latching mechanism disclosed by Riedmayr to have the slot formed in the body of the latch as taught by Palvölgyi in order to achieve the known and expected result of limiting rotational movement of the latch.
Response to Arguments
Applicant's arguments filed 18 May 2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that the combination of Riedmayr and Dziurdzia “does not teach or even suggest a latching mechanism that includes a memory lever and a cancel lever structured and configured to interact as claimed. For example, the combination does not teach or even suggest a memory lever having a first body end that is ‘shaped to engage the pin and guide the pin along the first body end to the recess as the latching mechanism moves from the first unlatched position to the second unlatched position’ such that ‘the memory lever positions and retains the latching mechanism in the second unlatched position until the striker isSerial No.: 15/871,568 Attorney Docket No.: P042645-US-NP / GM4840PUS inserted into the latching mechanism’ as required by the currently amended claims 1, 11, and 18 (emphasis added). Likewise, the combination does not teach or even suggest a cancel lever ‘including a body having a first end portion adjustably connected to the second body end and a second end portion extending proximate the secondary catch portion, wherein the second end portion is disposed between the primary catch portion and the secondary catch portion so that the cancel lever cooperates with the secondary catch portion to engage the striker when the latching mechanism is in the first unlatched position’ and ‘wherein the secondary catch portion cooperates with the cancel lever to stop travel of the striker relative to the housing and position the striker in the second unlatched position’ as also required by currently amended claims 1, 11, and 18 (emphasis added),” the examiner respectfully disagrees and points Applicant to the rejection above in which each of these claim limitations is addressed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        August 13, 2021